                                                                                      EMAIL: BKATZ@OLSHANLAW.COM
                                                                                             DIRECT DIAL: 212.451.2276




                                                   April 30, 2021


          By ECF

          Hon. Andrew Krause
          United States Magistrate Judge
          Charles L. Brieant Jr. Federal Building and U.S. Courthouse
          300 Quarropas St.
          White Plains, NY 10601-4150

                 Re:     Clear Channel Outdoor, LLC v. City of New Rochelle, et al., No. 7:20-cv-9296
                         (NSR) (AEK); Vector Media LLC v. City of New Rochelle, et al., No. 7:21-cv-266
                         (NSR) (AEK)

          Dear Judge Krause:

                  This firm is counsel to Plaintiff Vector Media, LLC in the above-referenced action. We
          write to request a brief adjournment of the status conference in the above-captioned action
          scheduled for Tuesday, May 4 at 11:00 a.m. Unfortunately, counsel for Vector Media has had a
          preliminary injunction hearing in State Court scheduled for May 4, 2021 at 11:00am (the same
          time as the conference in this matter). As such, we respectfully request an adjournment of the May
          4 conference, to the week of May 10, or another date convenient for the Court. Counsel for New
          Rochelle and Clear Channel have consented to this request.

                 We thank the Court for its attention to this matter and apologize for any inconvenience.



                                                           Respectfully submitted,


                                                            /s/Brian A. Katz
                                                           Brian A. Katz
                                                           Counsel for Vector Media, LLC


APPLICATION GRANTED. The status conference in
           CC:is hereby
these matters      All counsel of record
                        adjourned  to May(by
                                           12,ECF)
                                               2021 at
                   Gordon  D. Todd,  Sidley Austin
9:30 a.m. The parties are directed to use the AT&T LLP, Counsel for Clear Channel Outdoor, LLC
teleconference line(by
                    andemail)
                        access code listed at
https://nysd.uscourts.gov/hon-andrew-e-krause.
Dated: May 3, 2021
